Order entered April 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00104-CV

                              CPM TRUST, ET AL., Appellants

                                               V.

                             CITY OF PLANO, ET AL, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-03394-2011

                                           ORDER
       We GRANT appellants’ April 29, 2014 unopposed second motion for an extension of

time to file a brief. Appellants shall file their brief on or before May 19, 2014. We caution

appellants that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE